DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Amendment
The amendment filed on 20 June 2022 fails to place the application in condition for allowance. 
Claims 1-4 and 6-29 are currently pending.
Claims 1-4, 6-11, and 15-18 are currently under examination.
Claims 12-14 and 19-29 are currently withdrawn.

 Status of Rejections
The rejection of claims 6 under 35 U.S.C. 103(a) over Kim in view of Lee is herein withdrawn due to the deletion of “Bi” in claim 6. The rejection claim 6 over Kim in view of Jiang is herein maintained.
The rejection of claims 1-4, 7-11, and 15-18 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 20 June 2020.
New rejections are provided herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,263,843 B2) in view of Lin et al (US 2014/0224466 A1), Lee et al (US 2016/0053155 A1), and Hu et al (US 2014/0264820 A1).
As to claims 1, Kim disclose A process for producing a graphene paper product of metal-bonded graphene sheets, said process comprising: 
	(a) preparing a graphene dispersion having discrete graphene sheets dispersed in a fluid medium (col. 4 lines 24-34), wherein said graphene sheets contain single-layer or few-layer graphene sheets selected from a pristine graphene material or a non-pristine graphene material (it is either of these), wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof (Fig. 3 Steps 310 and steps 340); 
	(b) assembling said graphene sheets into a sheet or a roll of graphene paper having a paper sheet plane, a thickness direction perpendicular to said paper sheet plane, multiple pores between graphene sheets and a number of graphene sheets being inclined at an angle of 15-90 degrees relative to said paper sheet plane (Steps 310/340 “substantially perpendicular”); and 
	(c) depositing a bonding metal on surfaces of said graphene sheets or into said pores between graphene sheets to bond graphene sheets together for forming said graphene paper product (Fig. 2 steps 330/350), wherein said metal bonds said graphene sheets that are inclined in said manner at least in an end to end manner (since sheets are perpendicular, they are deemed in an end to end manner. Further, the recitation does not cite what “end” is being referred to so thus end to end could be left to right, up/down, or any arbitrary end of a graphene sheet, such as any dimension.
	Kim fails to explicitly disclose wherein said graphene dispersion contains particles or fibrils of a metal, to induce orientation of said graphene sheets inclined at an angle of 15-90 degrees relative to said paper sheet plane, said metal filler is selected from Zn, Zr, Cd, In, Pb, Bi, an alloy thereof, or a mixture thereof and wherein said metal-to-graphene ratio is from 1/100 to 1/1.
	Lin discloses incorporation of a second reinforcement phase with graphene comprising a particle, filament, nano-tube, nano-wire, nano-platelet, or nano-rod of a metal, ceramic, glass, polymer, carbon, graphite, or a combination thereof. In particular, the composite further contains a second reinforcement phase of a solid carbon or graphite dispersed in the matrix material and the second reinforcement phase is selected from a carbon or graphite fiber, carbon or graphite nano-fiber, carbon nano-tube, carbon nano-rod, meso-phase carbon particle, meso-carbon micro-bead, expanded graphite flake with a thickness greater than 100 nm, exfoliated graphite or graphite worm, coke particle, needle coke, carbon black, acetylene black particle, activated carbon particle, or a combination thereof; wherein said carbon or graphite phase occupies a weight fraction of 1% to 50% (preferably less than 10% if carbon nano-fiber or carbon nanotube is involved) based on the total composite weight. When a second reinforcement phase is present, NGP content is preferably no less than 10% by weight and further preferably greater than 20% by weight. ([0040] which overlaps the instantly claimed ranges of 7 and 8).
	Lee discloses adding a metal particles to a graphene dispersion (claim 4) in an amount of 0.5 – 50 % by weight ([0011]-[0013]) which improves the thermal conductivity of the dispersion ([0013]).
	Hu discloses using indium particles with graphene to tailor the thermal conductivity ([0057]-[0058])
	 Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have used a second reinforcement phase of and amount metal particles of Lin and Lee, such as indium as taught by Hu with the graphene dispersion of Kim in order to further improve the thermal conductivity of the matrix material and enable high thermal conductivity due to the overlap of the graphene platelets and second reinforcement phase ([0085] Kim [0013] Lee) upon which the metallic nanoparticles of Zhao are the types of particles incorporated into a carbon or graphene composite and thus obvious to use for the intended purpose of providing the generic filler particles that influense the thermal properties (Zhao [0008]) or to provide a further tailor the thermal conductivity as desired (Hu [0025]). See MPEP 2144.07.

As to claims 2 and 15, Kim discloses electroplating to deposit (col. 4 lines 35-36).

As to claim 3, Kim discloses wherein the thermal conductivity is from 10-800 W/mK (col. 4 lines 14-16).

As to claim 4, Kim discloses consolidating the graphene paper product (col. 4 lines 48-49 “hot pressed”).

As to claim 9, Kim discloses the metal fills into said pores of said paper product (col. 4 line 35 “filtrated”).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jiang et al (J. Jiang et al. / Materials Chemistry and Physics 199 (2017) 239-248).
As to claim 6, Kim disclose A process for producing a graphene paper product of metal-bonded graphene sheets, said process comprising: 
	(a) preparing a graphene dispersion having discrete graphene sheets dispersed in a fluid medium (col. 4 lines 24-34), wherein said graphene sheets contain single-layer or few-layer graphene sheets selected from a pristine graphene material or a non-pristine graphene material (it is either of these), wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof (Fig. 3 Steps 310 and steps 340); 
	(b) assembling said graphene sheets into a sheet or a roll of graphene paper having a paper sheet plane, a thickness direction perpendicular to said paper sheet plane, multiple pores between graphene sheets and a number of graphene sheets being inclined at an angle of 15-90 degrees relative to said paper sheet plane (Steps 310/340 “substantially perpendicular”); and 
	(c) depositing a bonding metal on surfaces of said graphene sheets or into said pores between graphene sheets to bond graphene sheets together for forming said graphene paper product (Fig. 2 steps 330/350), wherein said metal bonds said graphene sheets that are inclined in said manner at least in an end to end manner (since sheets are perpendicular, they are deemed in an end to end manner. Further, the recitation does not cite what “end” is being referred to so thus end to end could be left to right, up/down, or any arbitrary end of a graphene sheet, such as any dimension.
	Kim discloses any metal may be used for the bonding material (col. 4 lines 4-6) fails to explicitly disclose wherein bonding material is Zr, Mo, Cd, In, or an alloy thereof.
	Jiang disclose a graphene oxide/Ni-Mo compoisite coating via electrodeposition (Abstract) where a nickel-molbdenum alloy is the bonding layer resulting in enhanced corrosion resistance and oxidation resistance (abstract). 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a Ni-Mo bonding metal as taught by Jiang in the method of Kim because it is a recognized metal for use in a metal-graphene matrix (See MPEP 2144.07 and 2143 A) which recognized to an oxidation and corrosion resistant deposit (Jiang cited above).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as modified by Lin, Lee, and Hu, as applied to claim 1 above, and further in view of Feng.
As to claims 7 and 8, Kim, as modified by Lin, Lee, and Hu, fails to disclose the weight fraction of the metal based on the total paper product weight.
	Feng discloses a dispersion of graphene and metal (Abstract) with a weight of metal relative the entire deposit of between 25-70% which overlaps the instantly claimed range.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a metal weight as taught by Feng in the method of Kim, as modified by Lin, Lee, and Zhao, because it provides a coating of graphene and metal to provide a stable structure

Claims 10, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as modified by Lee, Hu, and Lin, in view of Zhamu et al (US 2015/0218003 A1).
As to claims 10, and 11, Kim, as modified by Lee, Hu, and Lin, discloses wherein the thermal conductivity is from 10-800 W/mK (Kim col. 4 lines 14-16), but fails to explicitly disclose the heat treatment temperatures.
	Zhamu discloses performing heat treatments on graphene in a dispersion to remove non-carbon elements (Fig. 4) which shows that the heat treatment time is a result effective variable with respect to the thermal conductivity where the range of 500-1500°C results in an orient graphene structure and a reduced oxygen content thus resulting in thermal conductivity increases.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a heat treatment of Zhamu in the method of Kim, as modified by Lee, Hu, and Lin, in order to provide a structure with a low oxygen content, orientation, and increased thermal conductivity. It is noted that the limitation “wherein removal of said non-carbon elements induces orientation of graphene sheets out of a paper sheet plane which are inclined at an angle of 15-90 degrees relative to said paper sheet plane” in claim 10 is written as a result of the process as instantly claimed and thus either a result of the process or methods not currently claimed.

As to claims 16 and 17, Kim, as modified by Lee, Hu, and Lin, fails to explicitly disclose wherein said graphene sheets in said graphene dispersion occupy a weight fraction of 0.1% to 25% based on the total weight of graphene sheets and liquid medium combined, or wherein said graphene dispersion has greater than 3% by weight of graphene or graphene oxide sheets dispersed in said fluid medium to form a liquid crystal phase.
	Zhamu discloses using graphene oxide at least 3 wt % to induced a liquid crystalline phase ([0075]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the graphene oxide dispersion of Zhamu in the method of Kim, as modified by Lee, Hu, and Lin, because the liquid crystal state have a high tendency to get oriented under a coating process ([0075]).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable Kim, as modified by Lee, Hu, and Lin, view of previously cited Monteiro.
As to claim 18, Kim, as modified by Lee, Hu, and Lin, fails to disclose a thickness from 10 nm to 500 microns.
	Monteiro discloses appropriate thicknesses of metal-graphene composite layers –[0062].
	Thus, it would have been obvious to one of ordinary skill in the art to have used a thickness of 10nm - 500microns as disclosed by the overlapped ranges of Monteiro in the method of Kim, as modified by Lee, Zhao, and Lin, since said thickness are recognized for their intended purpose in metal-graphene layers. See MPEP 2144.07.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim 6 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Particularly, Applicant alleges that Jiang does not discloses Ni-Mo alloy as the boning layer without directing to any particular recitation to rebut the Examiner’s position. Specifically, Jiang discloses forming a Ni-Mo/graphene oxide composite coatings in which the graphene oxide is dispersed within the composite coating (Section 4 conclusion).
No further arguments are presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOUIS J RUFO/Primary Examiner, Art Unit 1795